                      Case 6:20-cv-00471-MK                      Document 40           Filed 12/10/20          Page 1 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                                   District of Oregon

                                                                   Portland Division


                                                                                     Case No.         6:20-cv-00471 MK
                                                                                                      (to be filled in by the Clerk’s Office)
                     Gordon Alan Gefroh
                     Plaintiff(s)
(Write the full name of each plaintiff who is filing                            )
                                                                                     Jury Trial: (check one)           Yes         No
this complaint. If the names of all the plaintiffs                              )
                                                                                )
cannot fit in the space above, please write “see
                                                                                )
attached” in the space and attach an additional                                 )
                                                                                )
          Beth Crawford OSB# 082957;                                            )
                 Frederick Boss                                                 )
                                                                                )
      OSB# 911424, Deputy Attorney General;
                                                                                )
                Tiffany Deaton;                                                 )
         Locke Williams OSB# 921578                                             )
                                                                                )
                    Defendant(s)                                                )
(Write the full name of each defendant who is                                   )
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)


   SECOND AMENDED COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND THEFT
           AND PETITION FOR DECLARATORY RELIEF (42 U.S.C. 1983)
                    AND PETITION FOR HABEAS CORPUS
                          (Non−Prisoner Complaint)




                                                                                                                                       Page 1 of 19
                      Case 6:20-cv-00471-MK                      Document 40       Filed 12/10/20   Page 2 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




                                                                         NOTICE

     Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
     access to electronic court files. Under this rule, papers filed with the court should not contain: an
     individual’s full social security number or full birth date; the full name of a person known to be a minor;
     or a complete financial account number. A filing may include only: the last four digits of a social
     security number; the year of an individual’s birth; a minor’s initials; and the last four digits of a financial
     account number.

     Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
     or any other materials to the Clerk’s Office with this complaint.

     In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
     proceed in forma pauperis.




I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional
                     pages if needed.
                         Name                           Gordon Alan Gefroh
                         Address                        23635 Timber Supply Road
                                                        Philomath                  Oregon            97370
                                                                 City                State          Zip Code
                         County                         Benton
                         Telephone Number               503-997-9555
                         E-Mail Address                 gordongefroh@peak.org

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the
                     defendant is an individual, a government agency, an organization, or a corporation. For an
                     individual defendant, include the person’s job or title (if known) and check whether you are
                     bringing this complaint against them in their individual capacity or official capacity, or both.
                     Attach additional pages if needed.

                     Defendant No. 1
                           Name                                          Beth Crawford
                           Job or Title (if known)                       Defendant


                                                                                                                   Page 2 of 19
                      Case 6:20-cv-00471-MK                      Document 40             Filed 12/10/20   Page 3 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)


                           Address                                       310 NW 5th St. Ste. 205
                                                                         Corvallis               Oregon                    97330
                                                                                   City           State                   Zip Code
                           County                                        Benton
                           Telephone Number                              541-752-0037
                           E-Mail Address (if known)                     info@crawfordlawfirm.us
                                                                                Individual capacity   Official capacity

                     Defendant No. 2
                        Name                                             Frederick Boss, Deputy Attorney General, OSB# 911424
                        Job or Title (if known)                          Deputy Attorney General, Oregon OSB# 911424
                        Address                                          1162 Court St NE
                                                                         Salem                     Oregon           97301
                                                                                  City              State          Zip Code
                           County                                        Marion
                           Telephone Number                              503 378-6002
                           E-Mail Address (if known)                     fred.boss@doj.state.or.us
                                                                                Individual capacity   Official capacity


                     Defendant No. 3
                        Name                                             Tiffany Deaton
                        Job or Title (if known)                          Court Administrator
                        Address                                          120 NW Fourth St., Benton County Courthouse
                                                                         Corvallis                Oregon           97330
                                                                                   City            State         Zip Code
                           County                                        Benton
                           Telephone Number                              503-378-6002
                           E-Mail Address (if known)                     Tiffany.Deaton@co.benton.wa.us
                                                                                Individual capacity   Official capacity

                     Defendant No. 4
                        Name                                             Locke Williams
                        Job or Title (if known)                          Judge
                        Address
                                                                         Corvallis                    Oregon               97380
                                                                                      City             State              Zip Code
                           County                                        Benton
                           Telephone Number
                           E-Mail Address (if known)                     Locke.A.Williams@ojd.state.or.us


                                                                                                                            Page 3 of 19
                      Case 6:20-cv-00471-MK                      Document 40             Filed 12/10/20   Page 4 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)


                                                                                Individual capacity   Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights,
          privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens v. Six
          Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal
          officials for the violation of certain constitutional rights.

          A.         Are you bringing suit against (check all that apply):
                            Federal officials (a Bivens claim)
                            State or local officials (a § 1983 claim)




                                                                                                                          Page 4 of 19
                      Case 6:20-cv-00471-MK                      Document 40    Filed 12/10/20   Page 5 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities
                     secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under
                     section 1983, what federal constitutional or statutory right(s) do you claim is/are being violated
                     by state or local officials?

This is a “suit on the bond” for Redress of Grievances, for Trespass, Theft and Kidnap.

At all relevant times, Defendants Locke Williams and Matthew J. Donohue and Beth Crawford and Frederick
Boss acted as officials within their official capacity, but outside the metes and bounds of U.S. Const. 1:8:17.

The Oregon local Bar is a member of the American Bar Association. The members of the Oregon local Bar
(including Defendants Locke Williams and Matthew J. Donohue and Beth Crawford and Frederick Boss) are
authorized to practice law ONLY within District 19, which is ONLY located in federal subdivisions, federal
enclaves, federal islands, federal reservations, that are subject to United States Constitution, ARTICLE I -
SECTION § 8:17 (Exhibit Page 8) (hereafter “1:8:17”) (hereafter "Federal areas"). The only Federal areas
within the exterior boundaries of the Union State at Large called Oregon are Crater Lake, Sheridan Prison,
Fort Stevens, and the Oregon City Canal, according to ORS Chapter 272. Nothing that is relevant to this case
is located in any of those areas. Nothing that is relevant to the Benton County case is located in any Federal
area whatsoever. Other areas may be presumed to be Federal areas, however any such presumption is rebutted
by the statement of facts in this Complaint.

The government has jurisdiction ONLY:
A. Where it reserved such jurisdiction upon entry of the state into the union;
B. Where, prior to February 1, 1940, it acquired property for a purpose enumerated in the Constitution with the
consent of the state;
C. Where it acquired property whether by purchase, gift or eminent domain, and thereafter, but prior to
February 1, 1940, received a cession of jurisdiction from the state; and
D. Where it acquired the property, and/or received the state's consent or cession of jurisdiction after February
1, 1940, and has filed the requisite acceptance.
In other words, the government has jurisdiction only in Federal areas, also called "the special territorial
jurisdiction of the United States."

Prior to February 1,1940, it was presumed that the United States accepted jurisdiction whenever the state
offered it because the donation was deemed a benefit. See Fort Leavenworth R.R. Co. v. Lowe, 114 U.S. at
528. This presumption was reversed by enactment of the Act of February 1, 1940, codified at 40 USC 255 (5
Stat. 468; 46 Stat. 828; 54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat.
1144) and 3112 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144). This statute requires the head or authorized
officer of the agency acquiring or holding property to file with the state a formal acceptance of such
"jurisdiction, exclusive or partial as he may deem desirable," and further provides that in the absence of such
filing "it shall be conclusively presumed that no such jurisdiction has been acquired." See Adams v. United
States, 319 U.S. 312. The requirement of 40 U.S.C. § 255 can also be fulfilled by any filing satisfying state
law. United States v. Johnson, 994 F.2d 980, 984-86 (2d Cir. 1993).

If the land in question is other than a military base, the regional counsel's office of the General Services
Administration usually has the complete roster of all Federal lands and buildings in its region and can
frequently provide a definitive answer to jurisdiction. If the land in question is part of a military base, contact
with the post Staff Judge Advocate may be helpful. If the military personnel in the field or the field attorneys
of the agency having responsibility for the land are unable to render assistance, the Office of Enforcement
Operations of the Criminal Division should be called.
                                                                                                        Page 5 of 19
                      Case 6:20-cv-00471-MK                      Document 40    Filed 12/10/20   Page 6 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




Under section 2.2(a) of the American Bar Association Bylaws and Constitution for the years 2020-2021, "The
Commonwealth of Puerto Rico and the District of Columbia shall be treated as if they were states." Therefore,
District 19 encompasses ONLY Federal areas.

The Opinion Letter (Exhibit Page 15) states that "this Court has personal jurisdiction over both parties" (which
is false, as Gordon is a "non-resident alien" and is not a statutory "person" and is not a resident of a Federal
area). The Opinion Letter also states that the Court has "subject matter jurisdiction," however the Opinion
Letter omits and fails to mention that the Court has subject matter jurisdiction ONLY within the boundary line
of Federal areas. In addition, the Opinion Letter was not signed under penalty of perjury. See 28 U.S.C. 1746.

In the case against Gordon, the Benton County Court is operating under color of law outside the
constitutionality of the relevant Oregon statutes because it is operating outside the metes and bounds of the
Federal areas.

The Oregon statutes that have been executed by the Benton County Court, by mode of summons, orders and
opinion letter, are inoperable and in Violation of 1:8:17.

THE FOLLOWING LAWS ARE VIOLATED:

ARTICLE I - SECTION § 8:17 United States Constitution (Exhibit Page 8) (hereafter “1:8:17”) note: Where
congress exercises exclusive Legislation in all Cases whatsoever:

ARTICLE IV - SECTION § 4 United States Constitution (Exhibit Page 12): Privileges and Immunities from
De Facto Government and Legislative Statutes; Gordon has the right to a common law Republican Form of
Government.

40 U.S.C. 255 (5 Stat. 468; 46 Stat. 828; 54 Stat. 19, 1083; 84 Stat. 835) "It is conclusively presumed that
jurisdiction has not been accepted until the Government accepts jurisdiction over land as provided in this
section." Violation and Invalidated, Without Acceptance Filing, see Adams v. United States, 319 U.S. 312
(1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52. (R.S. §355; June 28, 1930, ch. 710, 46 Stat. 828;
Feb. 1, 1940, ch. 18, 54 Stat. 19; Oct. 9, 1940, ch. 793, 54 Stat. 1083; Pub. L. 91–393, §1, Sept. 1, 1970, 84
Stat. 835. ; Cross References :

Erection of public buildings on condemned property authorized though Attorney General has not approved
title, see section 258e of Title 40.

Power of United States to acquire land within the States, see Const. Art. 1, §8, cl. 17 (Exhibit Page 8).

President authorized to procure consent of State within which any land has been purchased for forts,
magazines, etc., see section 103 of Title 4, Flag and Seal, Seat of Government, and the States.
Purchase contract agreements, applicability of section to, see section 356 of Title 40.)

U.C.C. 1-103 Common Law Forum Over Personal Jurisdiction, Subject Matter Jurisdiction, Violation: UCC
1-103:23 A statute should be construed in harmony with the common law unless there is a clear legislative
intent to abrogate the common law: Violated. In April 2020, Gordon reserved his unalienable common law
rights, and it is not unequivocally legislatively clear unless boundary lines, metes and bounds have been
established as prescribed under 40 USC 255,3111,3112 where congress exercises exclusive legislation.


                                                                                                                Page 6 of 19
                      Case 6:20-cv-00471-MK                      Document 40    Filed 12/10/20   Page 7 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)


U.C.C. 1-103 (b) Unless displaced by the particular provisions of the Uniform Commercial Code, the
principles of law and equity, including the law merchant and the law relative to capacity to contract, principal
and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or
invalidating cause supplement its provisions.

U.C.C. 3-501 Improper Endorsement, Lack of Power of Attorney to Act On Behalf of Another.

U.C.C. 3-419 Accommodation Party Violation. Defendants Locke Williams and Matthew J. Donohue and
Beth Crawford caused, coerced by trespass, Gordon into a municipal Benton County court case in a presumed
Federal Area without authority and without consent.

18 U.S.C. 7 (3) Special Maritime Admiralty Jurisdiction –
(3) Any lands reserved or acquired for the use of the United States, and under the exclusive or concurrent
jurisdiction thereof, or any place purchased or otherwise acquired by the United States by consent of the
legislature of the State in which the same shall be, for the erection of a fort, magazine, arsenal, dockyard, or
other needful building.
– is invalidated and inoperable unless the OSB membered defendants can evidence the metes and bounds of
the federal areas and includes personal jurisdiction and subject matter jurisdiction over Gordon has no force
and effect. The damages has caused funds to be liened and garnished from bank accounts, liened properties,
and child under duress without consent into custody of Benton County Court without any authority. None of
the members of the family were born on Federal land. The following are also inoperable: marriage license,
birth hospitals, social security number, driver license, children, husband, wife.

28 U.S.C. 1746 Unsworn Statements Under Penalties of Perjury (Violated), 1759. PERJURY CASES -- 28
USC 1746 DECLARATIONS: CRIMINAL RESOURCE MANUAL - invalidated (Added Pub. L. 94–550,
§ 1(a), Oct. 18, 1976, 90 Stat. 2534.)

43 U.S.C. 83 Certified Federal Instruments: Land Patents Evidence (Violated) (Mar. 22, 1904, ch. 748, 33
Stat. 144 ; Oct. 28, 1921, ch. 114, §1, 42 Stat. 208 ; Mar. 3, 1925, ch. 462, 43 Stat. 1145 ; 1946 Reorg. Plan
No. 3, §403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

U.C.C. 1-206, ORS 71.2060 Presumption Invalidated Lack of Validation over case# 20DR01906 Benton
County Courthouse

(R.S. § 1979; Pub. L. 96–170, § 1, Dec. 29, 1979, 93 Stat. 1284; Pub. L. 104–317, title III, § 309(c), Oct. 19,
1996, 110 Stat. 3853.)

All of the above laws are applicable to this case, see 1 U.S.C. § 112 (July 30, 1947, ch. 388, 61 Stat. 636; Sept.
23, 1950, ch. 1001, § 1, 64 Stat. 979; Oct. 31, 1951, ch. 655, § 3, 65 Stat. 710; Pub. L. 98–497, title I, § 107(d),
Oct. 19, 1984, 98 Stat. 2291.)




                                                                                                                Page 7 of 19
                      Case 6:20-cv-00471-MK                      Document 40    Filed 12/10/20   Page 8 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




                      The edition of the laws and treaties of the United States, published by Little and Brown
                      (Exhibit Page 1-14, 28-37), shall be competent evidence of the several public and private Acts
                      of Congress, in all the courts of law and equity and of maritime jurisdiction, and in all the
                      tribunals and public offices of the United States, and of the several States, without any further
                      proof or authentication thereof.
                      See 1 U.S. Code § 113 (July 30, 1947, ch. 388, 61 Stat. 636; Pub. L. 89–497, § 1, July 8, 1966,
                      80 Stat. 271; Pub. L. 98–497, title I, § 107(d), Oct. 19, 1984, 98 Stat. 2291.)


          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights.
                     If you are suing under Bivens, what constitutional right(s) do you claim is/are being violated by
                     federal officials?
                      1. It is conclusively presumed that the subject matter and/or personal matter is not operable
                      within the jurisdiction of the court in question.
                      2. Validation of operability has not been established the court in question and the Attorney
                      General State of Oregon.

          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of
                     any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of
                     Columbia." 42 U.S.C. § 1983. If you are suing under section 1983, explain how each
                     defendant acted under color of state or local law. If you are suing under Bivens, explain how
                     each defendant acted under color of federal law. Attach additional pages if needed.
                      Initiator of Claim Petition for Divorce, Beth Crawford OSB# 082957



III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally
         involved in the alleged wrongful action, along with the dates and locations of all relevant events. You
         may wish to include further details such as the names of other persons involved in the events giving rise
         to your claims. Do not cite any cases or statutes. If more than one claim is asserted, number each claim
         and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
         needed.

         A.          Where did the events giving rise to your claim(s) occur?




                                                                                                                Page 8 of 19
                      Case 6:20-cv-00471-MK                      Document 40    Filed 12/10/20   Page 9 of 56

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)


                      Beth Crawford practicing law in Benton County Court, see Exhibit 'A' - Case #20DR01906 --
                      wrongful filing of case, wrongly assuming subject matter jurisdiction and personal jurisdiction
                      and geographical jurisdiction -- Gordon Gefroh's land is the privately owned subject of Land
                      Patents and deeds under common law; Gordon Gefroh's land has never been ceded to the
                      Federal Government, and the United States has never accepted jurisdiction over Gordon
                      Gefroh's land, therefore it shall be conclusively presumed that no such jurisdiction has been
                      accepted, therefore the facts of which Beth Crawford complains could not have occurred in a
                      place where there is subject matter jurisdiction, personal jurisdiction and geographical
                      jurisdiction; where Congress shall exercise exclusive legislation under Article 1, Section 8,
                      Clause 17 of the U.S. Constitution -- there is no proof of metes and bounds other than 40 USC
                      255 (5 Stat. 468; 46 Stat. 828; 54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug.
                      21, 2002, 116 Stat. 1144) and 3112 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144) -- and
                      who has jurisdiction over that area, the sovereign Union State at Large (whose seat is at Salem)
                      or the sovereign National Government (whose seat is at Washington, D.C.)?

         B.          What date and approximate time did the events giving rise to your claim(s) occur?
                       Benton County District Court February 17, 2020, case number filed 1/30/2020 10:09AM




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did
                     what? Was anyone else involved? Who else saw what happened?)
All of the defendants attempted to put asunder what God has joined together, in violation of the First
Amendment and KJV Mark 10:9 “But from the beginning of the creation God made them male and female.
7For this cause shall a man leave his father and mother, and cleave to his wife; 8And they twain shall be one
flesh: so then they are no more twain, but one flesh. 9What therefore God hath joined together, let not man put
asunder. 10And in the house his disciples asked him again of the same matter. 11And he saith unto them,
Whosoever shall put away his wife, and marry another, committeth adultery against her. 12And if a woman
shall put away her husband, and be married to another, she committeth adultery.” and KJV Matthew 19:6: “The
Pharisees also came unto him, tempting him, and saying unto him, Is it lawful for a man to put away his wife
for every cause? 4And he answered and said unto them, Have ye not read, that he which made them at the
beginning made them male and female, 5And said, For this cause shall a man leave father and mother, and shall
cleave to his wife: and they twain shall be one flesh? 6Wherefore they are no more twain, but one flesh. What
therefore God hath joined together, let not man put asunder. 7They say unto him, Why did Moses then
command to give a writing of divorcement, and to put her away? 8He saith unto them, Moses because of the
hardness of your hearts suffered you to put away your wives: but from the beginning it was not so. 9And I say
unto you, Whosoever shall put away his wife, except it be for fornication, and shall marry another, committeth
adultery: and whoso marrieth her which is put away doth commit adultery.”

I Gordon Gefroh called Benton County Court Clerks Office Corvallis Oregon, approximately Mid May 2020 to
acquire the name of the Court Clerk that served my case to the Benton Court. I was told her name was Tiffany
Deaton after she looked up the case file. When I asked to speak to her, I was told that she was filling in due to
sickness within the clerks office and that Tiffany Deaton was employed for only three days.

Writ of Habeas Corpus: Plaintiff’s child Jason Gefroh was unlawfully taken outside the jurisdictional boundary
lines, and is now restrained of liberty in Benton County, Oregon, by Mary Gefroh and Defendant Beth

                                                                                                                Page 9 of 19
               Case 6:20-cv-00471-MK          Document 40       Filed 12/10/20     Page 10 of 56


Crawford. Jason Gefroh is not imprisoned or restrained by virtue of any order, judgment or process specified in
ORS 34.330. The cause or pretense of the imprisonment or restraint, according to the best knowledge or belief
of Plaintiff, is a divorce case (20DR01906) which lacks jurisdiction. The claim has not already been adjudged
upon a prior writ of habeas corpus, to the knowledge or belief of the plaintiff. The undersigned hereby verifies
these statements by my oath, to the effect that the plaintiff believes them to be true.

Beth Crawford, acting without authority outside the Federal Area, filed (and is prosecuting) a divorce case.

Locke Williams and Matthew J. Donohue, acting without authority outside the Federal Area, acting as officials
in their official capacity as judges, but without being properly in office, signed documents in that divorce case.
In particular, Locke Williams signed an Opinion Letter of Benton Court, but that Opinion Letter cited no
authority, thus preventing due process to Gordon to question, oppose or counter it; with no law to counter, the
court is going forward as of May 26, 2020 without authority. See Amendment 14, sections 1-5, United States
Constitution. No one has produced the requested “formal Opinion Letter” from the Oregon Attorney General,
referring to the Acceptance Filing showing metes and bounds of the Federal areas where Congress exercises
exclusive legislation under U.S. Const. 1:8:17, and thus the Benton County Court has geographical jurisdiction
and subject matter jurisdiction and personal jurisdiction prescribed under 40 USC 255 (5 Stat. 468; 46 Stat. 828;
54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144) and 3112 (Pub. L. 107–
217, Aug. 21, 2002, 116 Stat. 1144). In addition, the Opinion Letter was not signed under penalty of perjury.
See 28 U.S.C. 1746.

Frederick Boss failed, upon demand, to order from the Attorney General a copy of the formal Acceptance Filing
prescribed by ORS 272.030 which would show the metes and bounds of the boundary of the Federal Areas.

Location of Subject Matter and Personal Subject Matter is not within the Federal enclave. The Federal enclave
is invalidated. See below (evidence)

The divorce case number 20DR01906 is invalidated and has not been validated. See Adams v. United States,
319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

There have never been any hearings in the divorce case number 20DR01906.

All of the Defendants molested my rights with a forced advancement, by dishonoring my reservation of
unalienable rights (see Exhibit Page 1), by failing to perform the requirements of USC 255 (5 Stat. 468; 46 Stat.
828; 54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144) and 3112 (Pub. L.
107–217, Aug. 21, 2002, 116 Stat. 1144).

Child Removed Without Cause: Statutory Restraint ORS 107.097, 107.093, 107.095 (Child, Jason), is
invalidated for lack of jurisdiction until validated by acceptance filing, supported by Attorney General's opinion
letter: see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

Marriage Dissolution ORS 107.095 (4) is invalidated for lack of jurisdiction until validated by acceptance
filing, supported Attorney General's opinion letter: See Adams v. United States, 319 U.S. 312 (1943); Surplus
Trading Co. v. Cook, 281 U.S. at 651-52.

Marriage Dissolution Case #20DR01906 is invalidated for lack of proper endorsement, see 28 U.S.C. 1746
Unsworn Statements Under Penalties of Perjury (Violated), see Justice Manual 1759. PERJURY CASES -- 28
USC 1746 DECLARATIONS: CRIMINAL RESOURCE MANUAL.




                                                                                                   Page 10 of 19
                Case 6:20-cv-00471-MK          Document 40       Filed 12/10/20     Page 11 of 56


Marriage Dissolution Case #20DR01906, under ORS 107.095 is invalidated for lack of jurisdiction, until
validated by acceptance filing, supported by Attorney General's opinion letter: see Adams v. United States, 319
U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

Certificate of Residency ORS 14.070 and UTCR 8.010(1) is invalidated for lack of jurisdiction until validated
by acceptance filing, supported by Attorney General's opinion letter: see Adams v. United States, 319 U.S. 312
(1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

Dolores Gefroh, alleged address, 1222 9th St. Philomath, Oregon 97370 is invalidated for lack of jurisdiction
until validated by acceptance filing, supported by Attorney General's opinion letter: see Adams v. United States,
319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

Gordon A. Gefroh, alleged address 23635 Timber Supply Road Philomath, Oregon 97370 is invalidated for lack
of jurisdiction until validated by acceptance filing. supported by Attorney General's opinion letter: see Adams v.
United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

Social Security Number: UTCR 2.100 alleged Confidential is invalidated for lack of jurisdiction until validated
by acceptance filing, supported by Attorney General's opinion letter: see Adams v. United States, 319 U.S. 312
(1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

Private Property, all not within ORS Chapter 272.030:
1122 N. 9th St. Philomath, Oregon, Patent #3821
1124 N. 9th St. Philomath, Oregon, Patent #3821
Violation, Invalidated for lack of jurisdiction until validated by acceptance filing:
see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.
Gordon's land is not within one mile of any tract or parcel of land selected for a military post, or to any other
land reserved for governmental purposes. See THIRTY-FIRST CONGRESS. SESS. I. CH. 76. 1856, Sec. 9.

23635 Timber Supply Rd. Philomath, Oregon 97370, Patent #760
Violation, Invalidated for lack of jurisdiction until validated by acceptance filing:
see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

4192 Sussex St. West Linn, Oregon 97068-3723, Patent #568
Violation, Invalidated for lack of jurisdiction until validated by acceptance filing:
see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

Certificate of Live Birth July 31st 1959 #113-59-009781 Location St. Joseph Hospital (currently Trinity
Hospital) City of Minot North Dakota, violation: invalidated for lack of jurisdiction until validated by
acceptance filing: see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at
651-52.

The State Defendants, trespassing their boundary lines of operation as described in U.S. Const 1:8:17 and 40
USC 255 (5 Stat. 468; 46 Stat. 828; 54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116
Stat. 1144) and 3112 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144), unlawfully filed and prosecuted divorce
case #20DR01906 in the Benton County Circuit Court. The State Defendants, as members of District 19, took
an oath to the Oregon Bar and another oath to the American Bar, swearing to uphold the Constitution (Exhibit
Page 8). The Attorney General, as the executive, is the holder of the Requisite Acceptance Filing(s) showing the
boundary lines of Federal areas; see 40 USC 255 (5 Stat. 468; 46 Stat. 828; 54 Stat. 19, 1083; 84 Stat. 835),
3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144) and 3112 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat.
1144). The Attorney General is responsible for drafting the Opinion Letter(s) showing the boundary lines of


                                                                                                     Page 11 of 19
                Case 6:20-cv-00471-MK          Document 40       Filed 12/10/20      Page 12 of 56


District 19 of the ABA Constitution and Bylaws 2020 (Exhibit C); see 40 USC 255 (5 Stat. 468; 46 Stat. 828;
54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144) and 3112 (Pub. L. 107–
217, Aug. 21, 2002, 116 Stat. 1144); see ORS Chapter 35, Chapter 272.030. The Attorney General had a duty to
verify that the divorce case was within the boundary lines, but instead allowed the court to go forward without
proving that the case was valid.

Locke Williams, in trespass of his boundary lines of operation as described in U.S. Const 1:8:17 and 40 USC
255 (5 Stat. 468; 46 Stat. 828; 54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat.
1144) and 3112 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144), and acting outside District 19 of the ABA
Constitution and Bylaws 2020, unlawfully wrote an Opinion Letter and an unlawful Restraining Order for
Plaintiff’s son Jason Gefroh. Locke Williams, as a member of District 19, took an oath to the Oregon Bar and
another oath to the American Bar, swearing to uphold the Constitution (Exhibit Page 8).

Locke Williams, in trespass of his boundary lines of operation as described in U.S. Const 1:8:17 and 40 USC
255 (5 Stat. 468; 46 Stat. 828; 54 Stat. 19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat.
1144) and 3112 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144), and acting outside District 19 of the ABA
Constitution and Bylaws 2020, unlawfully signed a document purportedly authorizing “a limited judgment for
child and spousal support and a temporary order for the additional nonsupport relief” (Exhibit Page 16-17, 21).

Beth Crawford, purporting to be an attorney in Benton County, signed three unlawful Garnishments (Exhibit
Page 18 through 27) to take money from Plaintiff’s bank account, for a total of $18,523.34, without any
prescribed Order signed by any judge, and no consent from Gordon, and no authority of law, and no signature
from any judge.

All above defendants lacked a proper Oath of Office and a complete chain of documents connecting them to an
Organic Law.

The (2020) American Bar Association Constitution and Bylaws states, under Article 2 §2.1 (h),(i),(o):
       (h) "District" refers to the following areas with states listed in the rotational order of
       representation on the Board, which order within a district may be varied by unanimous
       agreement among the affected states:
       ...
       At the conclusion of the 2017 Annual Meeting:
       ...
       District 19: Iowa, Oregon, South Carolina
       (i) "Local bar association" means a bar association that is composed mostly of members of the
       bar who reside or have an office in a single city, county, or other political subdivision of a state,
       and the activities of which are not related primarily to social or library activities or to a
       specialized field of the law.
       ...
       (o) "Solo and Small Firm Practitioners" collectively means those lawyers in private practice who
       are in firms of not more than ten lawyers. [NOTE: Crawford comes under this provision]

The Oregon Bar Association is a "local bar association" as defined in the American Bar Association
Constitution and Bylaws section 2.1(i), and is a member of the American Bar Association:
       (i) "Local bar association" means a bar association that is composed mostly of members of the
       bar who reside or have an office in a single city, county, or other political subdivision of a state,
       and the activities of which are not related primarily to social or library activities or to a
       specialized field of the law.



                                                                                                      Page 12 of 19
                Case 6:20-cv-00471-MK         Document 40       Filed 12/10/20     Page 13 of 56


The American Bar Association Constitution and Bylaws states:
      §10.1 Sections and Divisions. (a) There are within the Association the following sections and
      divisions for carrying on its work: ... Section of Family Law

Please note that §2.2 reveals that Oregon attorneys may only practice in the Commonwealth of Puerto
Rico and the District of Columbia:
       §2.2 General Provisions. For the purposes of this Constitution, the Bylaws, and any rules of the
       House of Delegates:
       (a) The Commonwealth of Puerto Rico and the District of Columbia shall be treated as if they
       were states.




IV.    Injuries

       If you sustained injuries related to the events alleged above, describe your injuries and state what
       medical treatment, if any, you required and did or did not receive.

        See above under III C. Other injuries to be determined.

        Non medical : mistake over Jurisdiction.




V.     Relief

       State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or
       statutes. If requesting money damages, include the amounts of any actual damages and/or punitive
       damages claimed for the acts alleged. Explain the basis for these claims.


                                                                                                    Page 13 of 19
       Case 6:20-cv-00471-MK          Document 40       Filed 12/10/20     Page 14 of 56




Writ of Habeas Corpus for Jason Gefroh, who was unlawfully taken outside the jurisdictional boundary
lines.

Reversal of one or more unlawful order(s) to take $18,298.34 from Plaintiff’s bank account plus $255
in fees, and return to Plaintiff of the money (in total $18,523.34).

I assert the Doctrine of Estoppel UCC 1-103:23, and relief from Special Maritime Admiralty
Jurisdiction 18 U.S.C. § 7(3), for lack of validation of metes and bounds - where congress exercises
exclusive legislation over subject matter and personal jurisdiction. (See June 25, 1948, ch. 645, 62 Stat.
685; July 12, 1952, ch. 695, 66 Stat. 589; Pub. L. 97–96, § 6, Dec. 21, 1981, 95 Stat. 1210; Pub. L. 98–
473, title II, § 1210, Oct. 12, 1984, 98 Stat. 2164; Pub. L. 103–322, title XII, § 120002, Sept. 13, 1994,
108 Stat. 2021; Pub. L. 107–56, title VIII, § 804, Oct. 26, 2001, 115 Stat. 377.)

Money Claims: $20,000 per day for violation of all reserved unalienable rights (see Exhibit Page 1),
claims commenced Feb 17, 2020.
The basis for the money claims is that the unalienable Rights (see Exhibit Page 1), which were
reserved, have all been prejudiced without evidence or trying of the facts demanded.

Declaratory Relief and Declaratory Judgment and Declaratory Decree that Plaintiff has no nexus with
Federal land, and that the Benton County Circuit Court lacks personal and subject matter jurisdiction
over Plaintiff and the case in question, and that the Benton County Circuit Court has no right to
proceed, and that Gordon has the right to use his money and other property unencumbered by the
Benton County Circuit Court, and that Gordon has the right to free association with Jason Gefroh who
is not lawfully nor legally a ward of the court.

Declaratory Relief and Declaratory Judgment and Declaratory Decree that the Benton County Opinion
Letter (Exhibit B) is invalid and void, because it was based on a finding of facts with no authority; in
addition, it is a Judicial Opinion Letter, and the law (see 40 USC 255 (5 Stat. 468; 46 Stat. 828; 54 Stat.
19, 1083; 84 Stat. 835), 3111 (Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144) and 3112 (Pub. L. 107–
217, Aug. 21, 2002, 116 Stat. 1144)) prescribes an Executive Opinion Letter and the consent of the
Governor and the formal Acceptance of Congress. In addition, it was not signed under penalty of
perjury. See 28 U.S.C. ¶ 1746.

A map of District 19 as defined in the ABA Constitution and Bylaws 2020.

The Requisite Filing and the Acceptance Filing and all other documents showing the boundaries of the
land described by U.S.Const. 1:8:17 (Exhibit Page 8).

NOTICE: See 18 U.S. Code § 241, 242. Where a private party conspires with state officials to deprive
others of constitutional rights, however, the private party is acting under color of state law. See Tower
v. Glover, 467 U.S. 914, 920 (1984); Dennis v. Sparks, 449 U.S. 24, 27–28 (1980); Crowe v. Cty. of
San Diego, 608 F.3d 406, 440 (9th Cir. 2010); Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002);
DeGrassi v. City of Glendora, 207 F.3d 636, 647 (9th Cir. 2000); George v. Pacific-CSC Work
Furlough, 91 F.3d 1227, 1231 (9th Cir. 1996) (per curiam); Kimes v. Stone, 84 F.3d 1121, 1126 (9th
Cir. 1996); Howerton v. Gabica, 708 F.2d 380, 383 (9th Cir. 1983).




                                                                                            Page 14 of 19
               Case 6:20-cv-00471-MK          Document 40        Filed 12/10/20     Page 15 of 56



“To prove a conspiracy between the state and private parties under [§] 1983, the [plaintiff] must show an
agreement or meeting of the minds to violate constitutional rights. To be liable, each participant in the
conspiracy need not know the exact details of the plan, but each must at least share the common objective of the
conspiracy.” United Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540–41 (9th Cir. 1989) (en
banc) (citations and internal quotation marks omitted); see also Crowe, 608 F.3d at 440; Franklin, 312 F.3d at
441; Mendocino Envt’l Ctr. v. Mendocino Cty., 192 F.3d 1283, 1301–02 (9th Cir. 1999); Gilbrook v. City of
Westminster, 177 F.3d 839, 856–57 (9th Cir. 1999); Taylor v. List, 880 F.2d 1040, 1048 (9th Cir. 1989).

       The Supreme Court has concluded that private individuals who conspire with state officials to violate
       others’ constitutional rights are not entitled to qualified immunity in § 1983 actions. Wyatt v. Cole, 504
       U.S. 158, 168–69 (1992).

       Moreover, conduct that would amount to state action for purposes of the Fourteenth Amendment is
       action under the color of state law for purposes of § 1983. See West, 487 U.S. at 49; Lugar v.
       Edmondson Oil Co., 457 U.S. 922, 935 (1982); Johnson, 113 F.3d at 1118; Fred Meyer, Inc. v. Casey,
       67 F.3d 1412, 1414 (9th Cir. 1995); cf. Johnson, 113 F.3d at 1118–20 (describing tests for finding state
       action); Howerton, 708 F.2d at 382–83 (same).

       Under the Fourteenth Amendment, Section 1: "No state shall make or enforce any law which shall
       abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any
       person of life, liberty, or property, without due process of law[.]"

       “The Fourteenth Amendment prohibits a State from depriving any person of life, liberty, or property
       without due process of law, and … furnishes an additional guaranty against any encroachment by the
       States upon the fundamental rights which belong to every citizen as a member of society.” United States
       v. Cruikshank, 92 U.S. 542 (1875). According to Bouvier’s Law Dictionary (1856), “Encroachment”
       means “An unlawful gaining upon the right or possession of another; as, when a man sets his fence
       beyond his line; in this case the proper remedy for the party injured is an action of ejectment, or an
       action of trespass.” Here, Defendants encroached on Gordon’s rights.

       ORCP 4 - Jurisdiction (Personal) states:
       Personal jurisdiction. A court of this state having jurisdiction of the subject matter has jurisdiction over a
       party served in an action pursuant to Rule 7 under any of the following circumstances:
               A Local presence or status. In any action, whether arising within or without this state, against a
       defendant who when the action is commenced:
               A(1) Is a natural person present within this state when served; or
               A(2) Is a natural person domiciled within this state; or
               A(3) Is a corporation created by or under the laws of this state; or
               A(4) Is engaged in substantial and not isolated activities within this state, whether such activities
       are wholly interstate, intrastate, or otherwise; or
               A(5) Has expressly consented to the exercise of personal jurisdiction over such defendant.
       “This state” means either the District of Columbia or District 19 or a Federal territory, possession or
       enclave (as listed in ORS Chapter 272), or a similar Federal area. See also 26 U.S.C. § 7701(a)(9),(10)
       (see below for Statutes at Large and Public Law references).
       Gordon has never been present within “this state.”
       Gordon has never been domiciled within “this state.”
       Gordon is not a corporation.
       Gordon has never been engaged in substantial activities within “this state.”
       Gordon has never transacted business within “this state.”


                                                                                                     Page 15 of 19
        Case 6:20-cv-00471-MK          Document 40        Filed 12/10/20     Page 16 of 56


Gordon has never expressly consented to the exercise of personal jurisdiction.
Gordon has never been an “employee” as defined in 26 U.S.C. § 7701(a)(20) (see below for Statutes at
Large and Public Law references).
Gordon has never been engaged in a “trade or business” as defined in 26 U.S.C. § 7701(a)(26) (see
below for Statutes at Large and Public Law references).
Gordon has never been a “United States Person” as defined in 26 U.S.C. § 7701(a)(30)(A),(B),(C) (see
below for Statutes at Large and Public Law references).
Gordon has never been a “citizen or resident of the United States” as referred to in in 26 U.S.C. §
7701(a)(39) (see below for Statutes at Large and Public Law references).
Gordon has never been a “resided in” (or been “found in”) any “United States judicial district” as
referred to in in 26 U.S.C. § 7701(a)(39), for purposes of any provision relating to (A) jurisdiction of
course, or (B) enforcement of summons (see below for Statutes at Large and Public Law references).
Gordon has never engaged in any government-granted privilege of a type to support or justify the
imposition of an excise, as referred to in Brushaber v. Union Pac. RR, 240 US 1 (1916).
Gordon has never had “income” as referred to in Merchants Loan & Trust Co. v. Smietanka, 255 U. S.
509 (1921). Note that these two above cases came before the case of James vs. Dravo, 302 U.S. 134
(1937), which determined that the “acceptance filing” is necessary before there can be subject matter
jurisdiction.

Benton County Court violated the “economic substance doctrine” as referred to in 26 U.S.C. §
7701(o)(5)(A)

Gordon is a "nonresident alien" under 26 U.S.C. § 7701(b)(1)(B) (Aug. 16, 1954, ch. 736, 68A Stat.
911; Pub. L. 86-70, §22(g), (h), June 25, 1959, 73 Stat. 146; Pub. L. 86-624, §18(i), (j), July 12, 1960,
74 Stat. 416; Pub. L. 86-778, title I, §103(t), Sept. 13, 1960, 74 Stat. 941; Pub. L. 87-834, §§6(c), 7(h),
Oct. 16, 1962, 76 Stat. 982, 988; Pub. L. 87-870, §5(a), Oct. 23, 1962, 76 Stat. 1161; Pub. L. 88-272,
title II, §§204(a)(3), 234(b)(3), Feb. 26, 1964, 78 Stat. 36, 114; Pub. L. 89-368, title I, §102(b)(5), Mar.
15, 1966, 80 Stat. 64; Pub. L. 89-809, title I, §103(l)(1), Nov. 13, 1966, 80 Stat. 1554; Pub. L. 90-364,
title I, §103(e)(6), June 28, 1968, 82 Stat. 264; Pub. L. 91-172, title IV, §432(c), (d), title IX, §960(j),
Dec. 30, 1969, 83 Stat. 622, 623, 735; Pub. L. 92-606, §1(f)(4), Oct. 31, 1972, 86 Stat. 1497; Pub. L. 93-
406, title III, §3043, Sept. 2, 1974, 88 Stat. 1003; Pub. L. 94-455, title XII, §1203(a), title XIX,
§1906(a)(57), (b)(13)(A), (c)(3), Oct. 4, 1976, 90 Stat. 1688, 1832, 1834, 1835; Pub. L. 95-600, title I,
§157(k)(2), title VII, §701(cc)(2), Nov. 6, 1978, 92 Stat. 2809, 2923; Pub. L. 97-34, title VII,
§725(c)(4), Aug. 13, 1981, 95 Stat. 346; Pub. L. 97-248, title II, §201(d)(10), formerly §201(c)(10), title
III, §§307(a)(17), 308(a), 336(a), Sept. 3, 1982, 96 Stat. 421, 590, 591, 628, renumbered §201(d)(10)
and amended Pub. L. 97-448, title III, §306(a)(1)(A)(i), (b)(3), Jan. 12, 1983, 96 Stat. 2400, 2406; Pub.
L. 97-449, §5(e), Jan. 12, 1983, 96 Stat. 2442; Pub. L. 97-473, title II, §203, Jan. 14, 1983, 96 Stat.
2611; Pub. L. 98-67, title I, §§102(a), 104(d)(1), Aug. 5, 1983, 97 Stat. 369, 379; Pub. L. 98-216,
§3(c)(2), Feb. 14, 1984, 98 Stat. 6; Pub. L. 98-369, div. A, title I, §§31(e), 43(a)(1), 53(c), 75(c), 138(a),
title IV, §§412(b)(11), 422(d)(3), 474(r)(29)(K), 491(d)(53), title V, §526(c)(1), July 18, 1984, 98 Stat.
518, 558, 567, 595, 672, 792, 798, 845, 852, 874; Pub. L. 98-443, §9(q), Oct. 4, 1984, 98 Stat. 1708;
Pub. L. 99-514, title II, §201(c), (d)(14), title VI, §§671(b)(3), 673, title XI, §§1137, 1147(a), 1166(a),
title XVIII, §§1802(a)(9)(C), 1810(l)(1)-(5)(A), 1842(d), 1899A(63), (64), Oct. 22, 1986, 100 Stat.
2138, 2142, 2317, 2319, 2486, 2493, 2511, 2790, 2830-2832, 2853, 2962; Pub. L. 100-202, §101(m)
[title VI, §624(a)], Dec. 22, 1987, 101 Stat. 1329-390, 1329-429; Pub. L. 100-647, §1(c), title I,
§§1001(d)(2)(D), 1002(a)(2), 1006(t)(12), (25)(A), 1011A(m)(1), 1011B(e), 1018(g)(3), Nov. 10, 1988,
102 Stat. 3342, 3351, 3352, 3422, 3426, 3483, 3489, 3583; Pub. L. 101-194, title VI, §602, Nov. 30,
1989, 103 Stat. 1762; Pub. L. 101-508, title XI, §§11704(a)(34), 11812(b)(13), Nov. 5, 1990, 104 Stat.
1388-519, 1388-536; Pub. L. 102-90, title III, §314(e), Aug. 14, 1991, 105 Stat. 470; Pub. L. 102-318,
title V, §521(b)(43), July 3, 1992, 106 Stat. 313; Pub. L. 103-66, title XIII, §13238, Aug. 10, 1993, 107


                                                                                               Page 16 of 19
        Case 6:20-cv-00471-MK         Document 40        Filed 12/10/20     Page 17 of 56


Stat. 508; Pub. L. 103-296, title III, §320(a)(3), Aug. 15, 1994, 108 Stat. 1535; Pub. L. 104-88, title III,
§304(e), Dec. 29, 1995, 109 Stat. 944; Pub. L. 104-188, title I, §§1402(b)(3), 1621(b)(8), (9),
1907(a)(1), (2), Aug. 20, 1996, 110 Stat. 1790, 1867, 1916; Pub. L. 105-34, title XI, §§1151(a), 1174(b),
title XVI, §1601(i)(3)(A), Aug. 5, 1997, 111 Stat. 986, 989, 1093; Pub. L. 106-554, §1(a)(7) [title IV,
§401(i)], Dec. 21, 2000, 114 Stat. 2763, 2763A-650; Pub. L. 107-16, title V, §542(e)(3), June 7, 2001,
115 Stat. 85; Pub. L. 108-311, title II, §207(24), Oct. 4, 2004, 118 Stat. 1178; Pub. L. 108-357, title
VIII, §§804(b), 835(b)(10), (11), 852(a), Oct. 22, 2004, 118 Stat. 1570, 1594, 1609; Pub. L. 109-135,
title IV, §403(v)(2), Dec. 21, 2005, 119 Stat. 2628; Pub. L. 109-280, title XII, §§1207(f), 1222, Aug. 17,
2006, 120 Stat. 1071, 1089; Pub. L. 110-28, title VIII, §8246(a)(1), May 25, 2007, 121 Stat. 200; Pub. L.
110-245, title III, §301(c)(1), (2)(B), (C), June 17, 2008, 122 Stat. 1646; Pub. L. 111-152, title I,
§1409(a), Mar. 30, 2010, 124 Stat. 1067; Pub. L. 111-312, title III, §301(a), Dec. 17, 2010, 124 Stat.
3300., , Statutes at Large References, 53 Stat. 1, 73 Stat. 146, 74 Stat. 416, 941, 76 Stat. 982, 1161, 78
Stat. 36, 80 Stat. 64, 1554, 938, 82 Stat. 264, 83 Stat. 622, 86 Stat. 1497, 88 Stat. 1003, 829, 90 Stat.
1688, 92 Stat. 2809, 94 Stat. 3532, 95 Stat. 346, 96 Stat. 421, 2400, 2442, 2611, 2607, 97 Stat. 369, 98
Stat. 792, 6, 518, 1708, 100 Stat. 2138, 2095, 101 Stat. 1329-390, 102 Stat. 3342, 103 Stat. 1762, 363,
104 Stat. 1388-519, 105 Stat. 470, 106 Stat. 313, 107 Stat. 508, 108 Stat. 1535, 109 Stat. 944, 110 Stat.
1790, 111 Stat. 986, 987, 114 Stat. 2763, 115 Stat. 85, 118 Stat. 1178, 1609, 119 Stat. 2628, 120 Stat.
1071, 121 Stat. 200, 122 Stat. 1646, 124 Stat. 3300, 1067;, Public Law 86-70, Public Law 86-624,
Public Law 86-778, Public Law 87-834, Public Law 87-870, Public Law 88-272, Public Law 89-368,
Public Law 89-670, Public Law 89-809, Public Law 90-364, Public Law 91-172, Public Law 92-606,
Public Law 93-406, Public Law 94-455, Public Law 95-521, Public Law 95-600, Public Law 96-605,
Public Law 97-34, Public Law 97-248, Public Law 97-448, Public Law 97-449, Public Law 97-473,
Public Law 98-67, Public Law 98-216, Public Law 98-369, Public Law 98-443, Public Law 99-514,
Public Law 100-202, Public Law 100-647, Public Law 101-73, Public Law 101-194, Public Law 101-
508, Public Law 102-90, Public Law 102-318, Public Law 103-66, Public Law 103-296, Public Law
104-88, Public Law 104-188, Public Law 105-34, Public Law 106-554, Public Law 107-16, Public Law
108-311, Public Law 108-357, Public Law 109-135, Public Law 109-280, Public Law 110-28, Public
Law 110-245, Public Law 111-152, Public Law 111-312).




                                                                                            Page 17 of 19
              Case 6:20-cv-00471-MK          Document 40        Filed 12/10/20     Page 18 of 56




VI.   Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
      information, and belief that this complaint: (1) is not being presented for an improper purpose, such as
      to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by
      existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
      factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary
      support after a reasonable opportunity for further investigation or discovery; and (4) the complaint
      otherwise complies with the requirements of Rule 11.


      A.      For Parties Without an Attorney

              I agree to provide the Clerk’s Office with any changes to my address where case−related papers
              may be served. I understand that my failure to keep a current address on file with the Clerk’s
              Office may result in the dismissal of my case.

              Date of signing:            12/10/2020

              Signature of Plaintiff       /s/ Gordon Alan Gefroh
              Printed Name of Plaintiff    Gordon Alan Gefroh

      B.      For Attorneys

              Date of signing:

              Signature of Attorney
              Printed Name of Attorney
              Bar Number
              Name of Law Firm
              Address

                                                         City                    State         Zip Code
              Telephone Number
              E-mail Address




                                                                                                    Page 18 of 19
               Case 6:20-cv-00471-MK         Document 40       Filed 12/10/20    Page 19 of 56


                                             Certificate of Service

I certify that the following parties were served by email and, to the extent thay signed up for PACER, were
served by the ECF system:

Beth Crawford;
info@crawfordlawfirm.us

Frederick Boss;
fred.boss@doj.state.or.us

Locke Williams;
Locke.A.Williams@ojd.state.or.us


I certify that the following party was served by U.S. mail and email:

Tiffany Deaton
c/o Benton County Courthouse
120 NW 4th St
Corvallis, OR 97330

Tiffany.Deaton@co.benton.wa.us
Tiffany.Deaton@ojd.state.or.us


Date: 12/10/2020                     _______________________________
                                           Gordon Gefroh




                                                                                                 Page 19 of 19
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 20 of 5




                               Exhibit - Page 1
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 21 of 5




                               Exhibit - Page 2
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 22 of 5




                               Exhibit - Page 3
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 23 of 56




                                Exhibit - Page 4
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 24 of 56




                                Exhibit - Page 5
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 25 of 56




                                Exhibit - Page 6
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 26 of 56




                                Exhibit - Page 7
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 27 of 56




                                Exhibit - Page 8
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 28 of 56




                                Exhibit - Page 9
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 29 of 56




                               Exhibit - Page 10
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 30 of 56




                               Exhibit - Page 11
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 31 of 56




                               Exhibit - Page 12
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 32 of 56




                               Exhibit - Page 13
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 33 of 56




                               Exhibit - Page 14
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 34 of 56




                                                   Exhibit - Page 15
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 35 of 56




                                                   Exhibit - Page 16
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 36 of 56




                                                   Exhibit - Page 17
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 37 of 56




                                                   Exhibit - Page 18
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 38 of 56




                                                   Exhibit - Page 19
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 39 of 56




                                                   Exhibit - Page 20
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 40 of 56




                                                   Exhibit - Page 21
         Case 6:20-cv-00471-MK            Document 40        Filed 12/10/20       Page 41 of 56




 1

 2                    IN THE CIRCUIT COURT OF THE STATE OF OREGON

 3                                 FOR THE COUNTY OF BENTON

 4   In the Matter of the Marriage of:                         Case No.: 20DR01906

 5   DOLORES MARY GEFROH,                                      WRIT OF GARNISHMENT

 6                  Petitioner,

7           And

 8   GORDON ALAN GEFROH,

 9                  Respondent,

10          And

11   JACOB GEFROH,

12                  An Adult Child,

13          And

14   JARED GEFROH,

15                  An Adult Child.

16
            TO:     CHASE BANK
17                  2055 NW Circle Blvd
                    Corvallis, OR 97330
18
          You are now a Garnishee. AS A GARNISHEE, YOU NEED TO KNOW TH
19   FOLLOWING:

20   Gordon Alan Gefroh (who is called the "Debtor") owes money to Dolores Mary Gefro
     {who is called the "Creditor"). A judgment was entered against the Debtor for the debt, o
21   the debt otherwise became subject to garnishment, on May 26, 2020. The last four digit
     of the Debtor's Social Security number are 1262. The full number is available upo
22   request by the Garnishee.

23          The amount subject to garnishment is $9,685.45
            This writ garnishes a// of the following:


     Page 1 of 3 - Writ of Garnishment
     In the Matter of the Marriage of Dolores Gefroh and Gordon Gefroh and Jacob Gefroh and Jared Gefroh
     Benton County Circuit Court Case No. 20DR01906
                                                                              Exhibit - Page 22
                  Case 6:20-cv-00471-MK            Document 40        Filed 12/10/20       Page 42 of 56
,;   .


          1   •      Wages that you owe the Debtor at the time this writ is delivered to you, and al
                     wages that the Debtor earns during the 90-day period following the date on whic
          2          you receive this writ.
              •      All property of the Debtor (including money) that is in your possession, control, o
          3          custody at the time this writ is delivered to you.
              •      All debts that you owe the Debtor at the time this writ is delivered to you, whethe
          4          or not payment is due on the debt at the time you receive this writ.

          5           YOU MUST ANSWER THIS WRIT BY COMPLETING THE ATTACHED
               GARNISHEE RESPONSE WITHIN THE TIME ALLOWED BY LAW, WHETHER OR
          6   NOT YOU HOLD ANY OF THE DEBTOR'S PROPERTY OR OWE ANYTHING TO THE
               DEBTOR. IF YOU DO NOT TRUTHFULLY ANSWER THIS WRIT, OR YOU DO NOT
          7    DELIVER MONEY OR PROPERTY WHEN YOU ARE REQUIRED TO DO SO, YOU
                                 WILL BE LIABLE TO THE CREDITOR.
          8
                     If you have questions, you should contact an attorney. The clerk of the court can no
          9   give you legal advice. The Creditor's attorney cannot give you legal advice.
                     A writ of garnishment may be issued only by the clerk of the court, by the attorne
         10   for the Creditor, or by a person who is specifically authorized by law to issu
              garnishments. This writ is issued by (check one):
         11          The clerk of the court
              ___x__ The attorney for the Creditor
         12          Other authorized issuer:
                     Name and title
         13                           ---------------
                     Statutory authority to issue writ _ _ _ _ _ _ _ __

         14           This writ is valid only if it has been delivered to you within 60 days after the date o
              issuance. If the clerk of the court is issuing this writ, the date of issuance is the date th
         15   clerk signs the writ (see "COURT SEAL" below). If this writ is issued by any other person,
              the date of issuance is the date on which the issuer signs the certification (se
         16   "CERTIFICATION" below).

         17                                     IMPORTANT ADDRESSES

         18                                          (Clerk of the Court)

         19   Benton County Circuit Court
              Street address: 120 NW 4th Street, Corvallis, OR 97330
         20
                                                           (Debtor)
         21
              Name: Gordon Alan Gefroh
         22   Telephone number (if known): (503) 997-9555
              Street address: 23625 Timber Supply Rd., Philomath, OR 97370
         23   Mailing address: PO Box 1077, Philomath, OR 97370



              Page 2 of 3 - Writ of Garnishment
              In the Matter of the Marriage of Dolores Gefroh and Gordon Gefroh and Jacob Gefroh and Jared Gefroh
              Benton County Circuit Court Case No. 20DR01906
                                                                                       Exhibit - Page 23
                  Case 6:20-cv-00471-MK           Document 40         Filed 12/10/20      Page 43 of 56
.   '




         1                                        (Garnishor; check one)

         2   _ _ Creditor Name: Dolores Mary Gefroh
             Address: PO Box 545, Philomath, OR 97370
         3
              x     Attorney for Creditor:
         4   Name: Beth Crawford, Crawford Law Firm, LLC
             Street address: 310 NW Fifth Street, Suite 205, Corvallis, OR 97330
         5   Telephone number: (541) 752-0037
             Oregon State Bar number: 082957
         6
                  Other authorized issuer of writ:
         7   Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             Street address:
         8                     ---------------------
             City: _ _ _ _ _ _ _ _ _ _ _ State: ____ Zip Code:_ __
             Telephone number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         9
                                                    CERTIFICATION
        10          I certify that I have read this writ of garnishment and to the best of my knowledge,
             information, and belief, there is good ground to support issuance of the writ, and th
        11   amount indicated as subject to garnishment is lawfully subject to collection by this writ.

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23



             Page 3 of 3 - Writ of Garnishment
             In the Matter of the Marriage of Dolores Gefroh and Gordon Gefroh and Jacob Gefroh and Jared Gefroh
             Benton County Circuit Court Case No. 20DR01906
                                                                                      Exhibit - Page 24
                        ,.
                                    Case 6:20-cv-00471-MK          Document 40       Filed 12/10/20     Page 44 of 56
                                                                                                                       REC IVED
                                                                                                                            ,·     ;)_'--{ ( 7 ?-
                                                                                                                           N 1 2020
                I

g 1
0
                                                                                             CERl\f\ED tRUE
£:.1
r--
~ 2                                           IN THE CIRCUIT COURT OF THE STATE OF OREGON
cl
 .:
·5o
8                   3                                      FOR THE COUNTY OF BENTON
4-,
 0
 >-.
g. 4                         In the Matter of the Marriage of:                        Case No.: 20DR01906
u
0,.,
 ........
 0                  5        DOLORES MARY GEFROH,                                     WRITI OF GARNISHMENT
u
 ,.,
"O
~
·.::
 ,.,                6                       Petitioner,
>           I


                    7               And

                    8        GORDON ALAN GEFROH,

                    9                       Respondent,

            10                      And

            11               JACOB GEFROH,

            12                              An Adult Child,

            13                      And

            14               JARED GEFROH,

            15                              An Adult Child.

            16
                                    TO:     CHASE BANK
            17                              2055 NW Circle Blvd
                                            Corvallis, OR 97330
            18
                                  You are now a Garnishee. AS A GARNISHEE, YOU NEED TO KNOW TH
            19               FOLLOWING:

            20               Gordon Alan Gefroh (who is called the "Debtor'') owes money to Dolores Mary Gefro
                             (who is called the "Creditor''). A judgment was entered against the Debtor for the debt, o
            21               the debt otherwise became subject to garnishment, on May 26, 2020. The last four digit
                             of the Debtor's Social Security number are 1262. The full number is avaitable upo
            22               request by the Garnishee.

            23                      The amount subject to garnishment is $6,177.73
                                    This writ garnishes a// of the following:


                             Page 1 of 3 - Writ of Garnishment
                                                                                                      Exhibit
                             In the Matter of the Marriage of Dolores Gefroh and Gordon Gefroh and Jacob          - Jared
                                                                                                         Gefroh and Page     25
                                                                                                                          Gefroh
                             Benton County Circuit Court Case No. 20DR01906
           L
                      Case 6:20-cv-00471-MK          Document 40       Filed 12/10/20     Page 45 of 56



                      Wages that you owe the Debtor at the time this writ is delivered to you, and al
                      wages that the Debtor earns during the 90-day period following the date on whic
                      you receive this writ.
                      All property of the Debtor (including money) that is in your possession, control, o
                      custody at the time this writ is delivered to you.
4-,
0              •      All debts that you owe the Debtor at the time this writ is delivered to you, whethe
62 4
0
                      or not payment is due on the debt at the time you receive this writ.
u
0
~
0
      5                YOU MUST ANSWER THIS WRIT BY COMPLETING THE ATTACHED
~               GARNISHEE RESPONSE WITHIN THE TIME ALLOWED BY LAW, WHETHER OR
'-B 6          NOT YOU HOLD ANY OF THE DEBTOR'S PROPERTY OR OWE ANYTHING TO THE
~,              DEBTOR. IF YOU DO NOT TRUTHFULLY ANSWER THIS WRIT, OR YOU DO NOT
      7         DELIVER MONEY OR PROPERTY WHEN YOU ARE REQUIRED TO DO SO, YOU
                                  WILL BE LIABLE TO THE CREDITOR.
      8
              If you have questions, you should contact an attorney. The clerk of the court canno
     9 give you legal advice. The Creditor's attorney cannot give you legal advice.
              A writ of garnishment may be issued only by the clerk of the court, by the attorne
    1O for the Creditor, or by a person who is specifically authorized by law to issu
       garnishments. This writ is issued by (check one):
    11        The clerk of the court
       __x_The attorney for the Creditor
    12        Other authorized issuer:
              Name and title
    13                                  ---------------
              Statutory authority to issue writ _ _ _ _ _ _ _ __

      14               This writ is valid only_ if it has been delivered to you within 60 days after the date o
               issuance. If the clerk of the court is issuing this writ, the date of issuance is the date th
    15         clerk signs the writ (see "COURT SEAL" below). If this writ is issued by any other person,
               the date of issuance is the date on which the issuer signs the certification (se
               11
    16            CERTIFICATION" below).

    17                                             IMPORTANT ADDRESSES

    18                                                (Clerk of the Court)

    19         Benton County Circuit Court
               Street address: 120 NW 4th Street, Corvallis, OR 97330
    20
                                                            (Debtor)
    21
               Name: Gordon Alan Gefroh
    22         Telephone number (if known): (503) 997-9555
               Street address: 23625 Timber Supply Rd., Philomath, OR 97370
    23         Mailing address: PO Box 1077, Philomath, OR 97370



               Page 2 of 3 - Writ of Garnishment
                                                                                        Exhibit - Page 26
               In the Matter of the Marriage of Dolores Gefroh and Gordon Gefroh and Jacob Gefroh and Jared Gefroh
               Benton County Circuit Court Case No. 20DR01906
                 Case 6:20-cv-00471-MK          Document 40       Filed 12/10/20     Page 46 of 56



                                               (Garnishor; check one)

                Creditor Name: Dolores Mary Gefroh
          Address: PO Box 545, Philomath, OR 97370

           x     Attorney for Creditor:
          Name: Beth Crawford, Crawford Law Firm, LLC
0         Street address: 310 NW Fifth Street, Suite 205, Corvallis, OR 97330
~
0
      5   Telephone number: (541) 752-0037
u         Oregon State Bar number: 082957
"O

'B    6
~I              · Other authorized issuer of writ:
     7    Name:
                  -----------------------
          Street address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      8   City: _ _ _ _ _ _ _ _ _ _ _ State: _ _ _ Zip Code:_ __
          Telephone number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      9
                                                 CERTIFICATION
     10          I certify that I have read this writ of garnishment and to the best of my knowledge,
          information, and belief, there is good ground to support issuance of the writ, and th
     11   amount indicated as subject to garnishment is lawfully subject to collection by this writ.

     12

     13
                                                            e         I

     14

     15

     16

     17

     18

     19

    20

    21

    22

    23



          Page 3 of 3 - Writ of Garnishment
                                                                                   Exhibit
          In the Matter of the Marriage of Dolores Gefroh and Gordon Gefroh and Jacob
          Benton County Circuit Court Case No. 20DR01906
                                                                                               - Jared
                                                                                      Gefroh and Page     27
                                                                                                       Gefroh
               Case 6:20-cv-00471-MK                 Document 40           Filed 12/10/20         Page 47 of 56



      United States Statutes: Historical Outline and Source Notes
Prepared by Richard J. McKinney, Assistant Law Librarian, Federal Reserve Board, for Law Librarians' Society Program, November 9, 2004
                                                                                                       Last revised in April 2008
A. Introduction - Publishing Laws - The Various Ways States and Nations Publish Them
   1) Each separately - as in slip laws or grouped in advanced legislative services or gazettes
   2) Chronological volumes for each assembly session - as in the U.S. Statutes At Large
   3) By subject matter - as in U.S. Code titles or congressional committee compilations
   4) Within other publications - as in newspapers, bulletins, loose-leafs, the Internet, etc.
   5) Comparisons of U.S. with states and other nations - codes and session laws - currency & accuracy
   6) Legislative counsels and Reviser counsels - drafting laws & assigning code cites to new laws

B. Early Publication of U.S. Laws
   1) Slip laws - authenticated copies sent by Secretary of State to senators, reps & governors; others
      must pay a fee to get an authenticated copy - per Act of Sep. 15, 1789, ch. 14, 1 Stat. 68.
   2) Newspapers - same Act provided for publication of laws in at least 3 state newspapers (till 1875).
   3) Folwell edition - Laws of the United States per Act of Mar. 3, 1795, ch. 50, 1 Stat. 443. New
      edition of Constitution, laws, treaties and continued for each session (1789-1814).
   4) Bioren & Duane edition - Laws of the United States per Act of Apr. 18, 1814, ch. 69, 3 Stat. 129,
      et. al. under the auspices of the Secretary of State. New edition of Constitution, laws & treaties
      (1789-1815) and continued for each session by others, published until 1845; Private acts are
      included, but not laws pertaining to the District of Columbia.
   5) Subject compilations of statutes, treaties and administrative documents authorized by Congress
      including Public Lands (Act of Apr. 27, 1810, 2 Stat. 589; Act of Jan. 20, 1817, 3 Stat. 344),
      Naturalization (Act of Apr. 16, 1816, 3 Stat. 341), Post Office (Act of Aug. 29, 1842, 5 Stat. 538).

C. The U.S. Statutes At Large Begins
   1) Little, Brown & Co. of Boston, which had proposed the new edition, were the first publishers. Per
      Res.10 of Mar.3, 1845, 5 Stat. 798 Attorney General authorized to review & contract out new
      edition of laws containing Articles of Confederation, Constitution, public & private laws, foreign
      treaties, and Indian treaties with footnotes indicating subsequent laws or repeals and applicable
      court decisions and with a general index and appendix listings all acts, resolutions and treaties.
   2) Arranged in chronological order, each set of laws in a congressional session being a statute and
      each public or private law being a chapter in a statute. The public and private acts were grouped
      separately so that numerical gaps appear and since each congress could have 2 to 4 sessions more
      than one law per congress could have the same chapter number. No unique numbering meant that
      statute pages, dates, and official long titles were often used in citations as well as chapter numbers.
      This chapter citation system was continued until 1957 when public law numbers officially used.
   3) The Little, Brown & Co. edition was declared "to be competent evidence of the several public
      and private acts of Congress, and of the several treaties therein contained" per Act of Aug. 8,
      1846, 9 Stat. 76. First time published volumes of statutes were made positive evidence of the law.
   4) Eight volumes were first published and the Secretary of State was empowered to contract with
      Little & Brown to furnish annual Statutes At Large to the government, discontinuing successive
      publications of the Bioren & Duane edition; per Resolution of Sep. 26, 1850, 9 Stat. 564.
   5) Government Printing Office was established in 1861 by the Printing Act of June 23, 1860 (12 Stat.
      118) due to perceived shortfalls in contract printing. Little & Brown edition retained, for now, but
      GPO began publishing (until 1937) annual volumes of the Statutes of the United States.
   6) Commission established "to revise, simplify, arrange, and consolidate all statutes of the United
      States, general and permanent in their nature." (Act of Jun. 27, 1866, ch. 140, 14 Stat. 74).



                                                                                              Exhibit - Page 28
            Case 6:20-cv-00471-MK         Document 40       Filed 12/10/20    Page 48 of 56
                                                    2
D. Noted Content and Changes in Publishing the Volumes of the Statutes At Large Over Time
   1) Volume 1 (1st - 5th Cong., 1789-1799) - Public Acts of Congress in the first five congresses.
   2) Volume 2 (6th - 12th Cong., 1799-1813) - Public Acts of Congress in six congresses.
   3) Volume 3 (13th - 17th Cong., 1813-1823) - Public Acts of Congress in five congresses.
   4) Volume 4 (18th - 23rd Cong. 1823-1835) - Public Acts of Congress in six congresses.
   5) Volume 5 (24th - 28th; 1835-1845) - Public Acts of Congress in five congresses.
   6) Volume 6 (1st - 28th; 1789-1845) - Private Acts of Congress in the first 28 congresses.
   7) Volume 7 - United States Treaties with Indian Tribes (246 documents; 1778-1842)
   8) Volume 8 - United States Treaties with Foreign Nations (90 documents; 1778-1845; includes
       general index to the first eight volumes).
   9) Volume 9 (29th - 31st; 1845-1851) - Public and Private Acts of Congress in three congresses. The
       volume also contained foreign and Indian treaties, presidential proclamations and an index as
       did subsequent volumes until volume 65 (82nd Congress, 1951) when treaties no longer included.
   10) Volume 10 (32nd - 33rd Cong., 1851-1855) - Public and Private Acts of two congresses. Volumes
       11, and 12 also covered two congresses each (34th - 37th ; 1855-1863).
   11) Volume 13 - Public and Privates Acts of the 38th Congress; 1863-1865. Thereafter subsequent
       volumes of the Statute At Large covered one congress until first session of 75th Congress (1937).
       At end of the appendix of presidential proclamations are five executive orders (only occurrence).
   12) Volume 18 (43rd Cong.; 1873-1875) - U.S. Government Printing Office began publication of the
       Statutes At Large under State Department auspices continuing the volume numbers of Little,
       Brown & Co. and the volumes also became taller (about 11.5 inches instead of 10 inches). Part I
       of volume 18 is the Revised Statutes of the United States, which is an entire revision,
       reorganization and consolidation of all permanent and general U.S. laws with the repeal of all
       prior law dealt therein as of December 1, 1873. It is also legal evidence of the law and treaties
       contained therein. See Act of June 20, 1874, 18 Stat. 113, pt. 3, ch. 333. Part II contains the
       Revised Statutes relating to the District of Columbia, the Revised Statutes relating to Post Roads,
       and Public Treaties of the United States organized by country and year. Part III contains the public
       and private acts of the 43rd Congress with treaties and proclamations.
   13) A replacement volume contains the Revised Statutes of 1878, which added corrections and updated
       the Revised Statutes of 1873. It is legal (and apparently prima facie) evidence of the law. See Act
       of Mar. 2, 1877, ch. 82, 19 Stat. 268 as amended by Act of Mar. 9, 1878, ch. 26, 20 Stat. 27.
   14) Volume 28 (53rd Cong., 1893-1895) - Statutes At Large began including concurrent resolutions.
               28 Stat. 615 – pamphlets & Statutes At Large are “competent evidence” (1 USC 113)
   15) Volume 32 (57th Cong., 1901-1903) - Statutes At Large began assigning public law numbers in the
       margins to acts for each congressional session. Private law numbers were also assigned to private
       laws which generally included in Part II with concurrent resolutions, treaties and proclamations.
   16) Volume 33 (58th Cong., 1903-1905) - Statutes At Large began showing in the margin the bill
       number or joint resolution that was enacted into law (per Act of Apr. 12, 1904, No. 20, 33 Stat.
       589; 44 USC 729). Before that time refer to Legislative Reference Checklist: the Key to
       Legislative Histories from 1789-1903 by Eugene Nabors, Rothman & Co., 1982.
   17) Volume 35 (60th Cong., 1907-1909) - Statutes At Large began assigning each public and private
       act a unique public or private law number within a congress rather then a congressional
       session. This number was placed in the margin. Slip laws also had this number (Public, No. ##).
   18) Volume 47 (72nd Cong., 1931-1933) - Statutes At Large began publishing international
       agreements. The use of subsections gradually became more common in the 1930's.
   19) Volume 50 (75th Cong., 1st Sess., 1937) - Statutes At Large began the practice of issuing a new
       volume every congressional session instead of every congress (sometimes with multiple parts).
   20) Volume 52 (75th Cong., 3rd Sess., 1938) - Statutes At Large began showing the public law number
       (termed "Act") in the table of contents, but no popular name index until volume 105 (1991).


                                                                           Exhibit - Page 29
            Case 6:20-cv-00471-MK         Document 40       Filed 12/10/20     Page 49 of 56
                                                     3
                      th         st
   21) Volume 55 (77 Cong., 1 Sess., 1941) - Statutes At Large began using the title "Public Law" in
       the margin instead of "Public, No." Also in 1941 West begins its publication, U.S. Code
       Congressional Service, which contains most of the U.S. Statutes and selected related legislative
       history documents. It is succeeded in 1951 by U.S. Code Congressional and Administrative News.
   22) Volume 63 (81st Cong., 1st Sess., 1949) - Statutes At Large began being published under the
       direction of the Federal Register Division, National Archives and Record Service instead of
       under the Secretary of State (Act of Sep. 23, 1950, ch. 1001, §1, 64 Stat. 979, 1 U.S.C. 112).
   23) Volume 65 (82nd Cong., 1st Sess., 1951) - Statutes At Large no longer publishing treaties and
       int'l agreements but began publishing an individual index & PL numbers placed above statute.
   24) Volume 71 (85th Cong., 1st Sess., 1957) - Statutes At Large no longer using chapter numbers.
       Public and private laws are now officially cited using their uniquely assigned public and private
       law numbers. The Statutes also began publishing, until 1970, tables on amendments and repeals of
       previous laws. At this time Statute volumes resumed a height of 10 inches instead of 11.5 inches.
   25) Volume 89 (94th Cong., 1st Sess., 1975) - Statutes At Large began publishing each public law on
       a new page thus allowing Statute page references to be included in the initial publication of
       individual slip laws. Brief legislative history references also began to be published at the end of
       each law, which had been the practice on slip laws since the first session of 88th Congress (1963).

E. Electronic Sources for U.S. Statutes and Public Laws
   1) GPO Access has full text of all public laws/statues from 1995 (104th Cong.; text & PDF)
   2) GPO Access has text of all bills (see enrolled version) from 1993 (103rd Cong.; text & PDF)
   3) THOMAS has full text of all bills (see enrolled version)from 1989 (101st Cong.; html)
   4) Library of Congress American Memory Project has U.S. Statutes At Large from 1789 to 1873
       (http://memory.loc.gov/ammem/amlaw/lawhome.html)
   5) Potomac Publishing Company has digitized U.S. Statutes At Large from 1789 to present (PDF)
   6) LexisNexis has Statutes (from PotomacPub.com) from 1789 accessible by citation & titles.
       Note: Lexis arranges its PDF statutes in 10 page increments. Occasionally, pages are mixed up.
   7) Westlaw now has searchable Statutes At Large from 1789 to1972; also with cite finders.
   8) Westlaw has full text of public laws from 1973 (93rd Cong.; see USCCAN-PL file)
   9) LexisNexis has full text of public laws from 1988 (100th Cong., 2nd. Sess.; see PUBLAW file)
   10) LexisNexis has text of all bills (see enrolled version) from 1989 (101st Cong.)
   11) Westlaw has text of all bills (see enrolled version) from 1995 (104th Cong.)
   12) CQ.com has text of all bills (see enrolled version) from 1995 & archives from 1987 (100th Cong.)
   13) GalleryWatch.com has text of bills (see enrolled vers.) from 1997 (105th Cong.); TheLaw.net 99+

F. Information Sources on New Public Laws and Statutes
   1) The House (202/225-3153) and Senate (202/224-8427) Enrolling Clerk's office have to prepare
      an enrolled version of their acts for the signature by House and Senate officers before a bill goes to
      the President. Note: On rare occasions, when speed is essential, an enrolled version of a large bill
      may not be prepared for the President's signature. See, for instance, Public Law 105-277 (H.R.
      4328). The President has 10 days, beginning on midnight the day he receives it, but excluding
      Sundays and holidays, to sign or veto a bill. The enrolled version of an act (now available via
      GPO Access in PDF) has the exact pagination that the public law will have in statutory form.
   2) The White House Executive Clerk's Office has a recording (202/456-2226) on recent Presidential
      action or reception of most bills. The recording will not note minor public laws or private laws.
   3) The Office of the Federal Register (202/741-6040) assigns new public law numbers and statute
      pages in a consecutive manner and publishes the cites in the daily Federal Register and also on its
      PENS electronic mail service. It is usually available about 2-7 days after the President signs a law.
   4) GPO publishes slip laws some weeks or months later. Until then use enrolled bill version or the
      conference report which is always published in Cong. Record and is frequently earliest text of law.

                                                                            Exhibit - Page 30
            Case 6:20-cv-00471-MK        Document 40       Filed 12/10/20    Page 50 of 56
                                                    4
G. Bibliography and Source Material on United States Statutes
   Congressional Record; and its Index. Government Printing Office (selected volumes and pages).
   Conklin, Curt E. and Francis Acland. An Historical and Bibliographic Introduction to the United
        States Statues At Large. 30 pp. Provo, Utah: Government Publication Press, 1992.
   Dwan, Ralph H. and Ernest R. Feidler. "The Federal Statutes - Their History and Use, " Minnesota
        Law Review, v. 22, pp. 1008-1029 (1938).
   McKinney, Richard J. Federal Legislative History Documents: Listings of Electronic Sources with
         Years/Congresses Available at http://www.llsdc.org/sourcebook/docs/elec-leg-hist-docs.pdf.
   Potomac Publishing Company. "History and description of the United States Statutes at Large
         and the United States Code" at http://www.potomacpub.com/history.asp.
   Surrency, Erin C. "The Publication of Federal Laws: A Short History," Law Library Journal, v. 79,
          pp. 469-483 (1987).
   United States Statutes at Large. Little, Brown & Company (1845-1873), Government Printing Office
          (1874 to present). Includes the Revised Statutes (of 1873 and 1878) and the Code of Laws of the
         United States of America (1926).




                                                                          Exhibit - Page 31
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 51 of 56




                               Exhibit - Page 32
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 52 of 56




                               Exhibit - Page 33
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 53 of 56




                               Exhibit - Page 34
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 54 of 56




                               Exhibit - Page 35
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 55 of 56




                               Exhibit - Page 36
Case 6:20-cv-00471-MK   Document 40   Filed 12/10/20   Page 56 of 5




                              Exhibit - Page 37
